Order Withdrawn and Abatement Order filed June 18, 2015




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-15-00407-CV
                                  ____________

         IFS2I CONSULTING LLC AND IFS2I FRANCE, Appellant
                                        v.

                            Goldvein, S.A., Appellee


                   On Appeal from the 240th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 13-DCV-211220

                           ABATEMENT ORDER

      We withdraw our order of May 19, 2015, abating this appeal for 60 days for
mediation. We now abate the appeal effective June 8, 2015, due to bankruptcy.

      Notice was filed on June 15, 2015, that appellant is in bankruptcy. Tex. R.
App. P. 8.1. According to the notice, on June 8, 2015, IFS2I Consulting, L.L.C.
petitioned for voluntary bankruptcy protection in the United States Bankruptcy
Court for the Southern District of Texas under case number 15-33173. A
bankruptcy suspends the appeal from the date when the bankruptcy petition is filed
until the appellate court reinstates the appeal in accordance with federal law. Tex.
R. App. P. 8.2. Accordingly, we ORDER the appeal abated.

      When a case has been suspended by a bankruptcy filing, a party may move
the appellate court to reinstate the appeal if permitted by federal law or the
bankruptcy court. Tex. R. App. P. 8.3. If the bankruptcy court has lifted or
terminated the stay, a certified copy of the order must be attached to the motion. Id.
A party filing a motion to reinstate shall specify what further action, if any, is
required from this court when the appeal is reinstated. See Tex. R. App. P. 10.1(a).

      For administrative purposes only, and without surrendering jurisdiction, the
appeal is abated and treated as a closed case until further order of this court.



                                 PER CURIAM